(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      HOLDER, ATTORNEY GENERAL v. MARTINEZ 

                   GUTIERREZ 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 10–1542. Argued January 18, 2012—Decided May 21, 2012*
Title 8 U. S. C. §1229b(a) authorizes the Attorney General to cancel the
  removal of an alien from the United States who, among other things,
  has held the status of a lawful permanent resident (LPR) for at least
  five years, §1229b(a)(1), and has lived in the United States for at
  least seven continuous years after a lawful admission, §1229b(a)(2).
  These cases concern whether the Board of Immigration Appeals (BIA
  or Board) should impute a parent’s years of continuous residence or
  LPR status to his or her child. That issue arises because a child may
  enter the country lawfully, or may gain LPR status, after one of his
  parents does—meaning that a parent may satisfy §1229b(a)(1) or
  §1229b(a)(2), while his child, considered independently, does not. In
  In re Escobar, 24 I. & N. Dec. 231, the BIA concluded that an alien
  must meet §1229b(a)’s requirements on his own. But the Ninth Cir-
  cuit found the Board’s position unreasonable, holding that
  §1229b(a)(1) and §1229b(a)(2) require imputation. See Mercado-
  Zazueta v. Holder, 580 F. 3d 1102; Cuevas-Gaspar v. Gonzales, 430
  F. 3d 1013.
     Respondent Martinez Gutierrez illegally entered the country with
  his family in 1989, when he was 5 years old. Martinez Gutierrez’s fa-
  ther was lawfully admitted to the country two years later as an LPR.
  But Martinez Gutierrez was neither lawfully admitted nor given LPR
  status until 2003. Two years after that, he was apprehended for
  smuggling undocumented aliens across the border. Admitting the of-
  fense, he sought cancellation of removal. The Immigration Judge
——————
  * Together with No. 10–1543, Holder, Attorney General v. Sawyers,
also on certiorari to the same court.
2                 HOLDER v. MARTINEZ GUTIERREZ

                                  Syllabus

    concluded that Martinez Gutierrez qualified for relief because of his
    father’s immigration history, even though Martinez Gutierrez could
    not satisfy §1229b(a)(1) or §1229b(a)(2) on his own. Relying on Esco-
    bar, the BIA reversed. The Ninth Circuit then granted Martinez
    Gutierrez’s petition for review and remanded the case to the Board
    for reconsideration in light of its contrary decisions.
       Respondent Sawyers was lawfully admitted as an LPR in October
    1995, when he was 15 years old. At that time, his mother had al-
    ready resided in the country for six consecutive years following a law-
    ful entry. After Sawyers was convicted of a drug offense in August
    2002, the Government began removal proceedings. The Immigration
    Judge found Sawyers ineligible for cancellation of removal because he
    could not satisfy §1229b(a)(2). The BIA affirmed, and Sawyers peti-
    tioned the Ninth Circuit for review. There, he argued that the Board
    should have counted his mother’s years of residency while he was a
    minor toward §1229b(a)(2)’s 7-year continuous-residency require-
    ment. The Court of Appeals granted the petition and remanded the
    case to the BIA.
Held: The BIA’s rejection of imputation is based on a permissible con-
 struction of §1229b(a). Pp. 6–13.
    (a) The Board has required each alien seeking cancellation of re-
 moval to satisfy §1229b(a)’s requirements on his own, without relying
 on a parent’s years of continuous residence or immigration status.
 That position prevails if it is a reasonable construction of the statute,
 whether or not it is the only possible interpretation or even the one a
 court might think best. See e.g., Chevron U. S. A. Inc. v. Natural Re-
 sources Defense Council, Inc., 467 U. S. 837, 843–844, and n. 11. The
 BIA’s approach satisfies this standard.
    The Board’s position is consistent with the statute’s text. Section
 1229b(a) does not mention—much less require—imputation. Instead,
 it simply calls for “the alien” to meet the prerequisites for cancella-
 tion of removal. See §§1101(a)(13)(A) and (a)(33). Respondents con-
 tend that this language does not foreclose imputation, but even if so,
 that is not enough to require the Board to adopt that policy. Pp. 6–7.
    (b) Neither does the statute’s history and context mandate imputa-
 tion. Section 1229b(a) replaced former §212(c) of the Immigration
 and Nationality Act (INA), which allowed the Attorney General to
 prevent the removal of an alien with LPR status who had maintained
 a “lawful unrelinquished domicile of seven consecutive years” in this
 country. Like §1229b(a), §212(c) was silent on imputation. But every
 Court of Appeals that confronted the question concluded that, in de-
 termining eligibility for §212(c) relief, the Board should impute a
 parent’s years of domicile to his or her child. Based on this history,
 Sawyers contends that Congress would have understood §1229b(a)’s
                    Cite as: 566 U. S. ____ (2012)                    3

                               Syllabus

 language to provide for imputation. But in enacting §1229b(a), Con-
 gress eliminated the very term—“domicile”—on which the appeals
 courts had founded their imputation decisions. And the doctrine of
 congressional ratification applies only when Congress reenacts a
 statute without relevant change. See Jama v. Immigration and Cus-
 toms Enforcement, 543 U. S. 335, 349.
   Nor do the INA’s purposes demand imputation. As respondents
 correctly observe, many provisions of immigration law advance the
 goals of promoting family unity and providing relief to aliens with
 strong ties to this country. But these are not the INA’s only goals,
 and Congress did not pursue them at all costs. For example, aliens
 convicted of aggravated felonies are ineligible for cancellation of
 removal, regardless of the strength of their family ties, see
 §1229b(a)(3). In addition, as these cases show, not every alien with
 LPR status can immediately get the same for a spouse or minor child.
 A silent statute cannot be read as requiring imputation just because
 that rule would be family-friendly. Pp. 7–10.
   (c) Respondents advance two additional arguments for why the
 Board’s position is not entitled to Chevron deference. First, they
 claim that the Board’s approach to §1229b(a) is arbitrary because it is
 inconsistent with the Board’s acceptance of imputation under other,
 similar provisions that are silent on the matter. See §1182(k) and
 §1181(b). But the Board’s decision in Escobar provided a reasoned
 explanation for these divergent results: The Board imputes matters
 involving an alien’s state of mind, while declining to impute objective
 conditions or characteristics. See 24 I. & N. Dec., at 233–234, and
 n. 4. Section 1229b(a) hinges on the objective facts of immigration
 status and place of residence. See id., at 233. So the Board’s
 approach to §1229b(a) largely follows from one straightforward
 distinction.
   Second, respondents claim that the BIA adopted its no-imputation
 rule only because it thought Congress had left it no other choice. But
 Escobar belies this contention.       The Board did explain how
 §1229b(a)’s text supports its no-imputation policy. But the Board al-
 so brought its experience and expertise to bear on the matter: It not-
 ed that there was no precedent in its decisions for imputing status or
 residence, and it argued that allowing imputation under §1229b(a)
 would create anomalies in the statutory scheme. Escobar thus ex-
 pressed the BIA’s view that statutory text, administrative practice,
 and regulatory policy all pointed toward disallowing imputation. In
 making that case, the opinion reads like a multitude of agency inter-
 pretations to which this and other courts have routinely deferred.
 Pp. 10–13.
No. 10–1542, 411 Fed. Appx. 121; No. 10–1543, 399 Fed. Appx. 313,
4                 HOLDER v. MARTINEZ GUTIERREZ

                                 Syllabus

    reversed and remanded. 


    KAGAN, J., delivered the opinion for a unanimous Court. 

                        Cite as: 566 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                         Nos. 10–1542 and 10–1543
                                   _________________


    ERIC H. HOLDER, JR., ATTORNEY GENERAL,
                 PETITIONER
10–1542                 v.
         CARLOS MARTINEZ GUTIERREZ

    ERIC H. HOLDER, JR., ATTORNEY GENERAL,
                 PETITIONER
10–1543                 v.
           DAMIEN ANTONIO SAWYERS
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                 [May 21, 2012]

  JUSTICE KAGAN delivered the opinion of the Court.
  An immigration statute, 8 U. S. C. §1229b(a), authorizes
the Attorney General to cancel the removal of an alien
from the United States so long as the alien satisfies cer-
tain criteria. One of those criteria relates to the length of
time an alien has lawfully resided in the United States,
and another to the length of time he has held permanent
resident status here. We consider whether the Board of
Immigration Appeals (BIA or Board) could reasonably
conclude that an alien living in this country as a child
must meet those requirements on his own, without count-
ing a parent’s years of residence or immigration status.
We hold that the BIA’s approach is based on a permissible
construction of the statute.
2             HOLDER v. MARTINEZ GUTIERREZ

                     Opinion of the Court

                              I

                              A

  The immigration laws have long given the Attorney
General discretion to permit certain otherwise-removable
aliens to remain in the United States. See Judulang v.
Holder, 565 U. S. ___, ___ (2011) (slip op., at 2–4). The
Attorney General formerly exercised this authority by
virtue of §212(c) of the Immigration and Nationality Act
(INA), 66 Stat. 187, 8 U. S. C. §1182(c) (1994 ed.), a provi-
sion with some lingering relevance here, see infra, at 7–9.
But in 1996, Congress replaced §212(c) with §1229b(a)
(2006 ed.). That new section, applicable to the cases be-
fore us, provides as follows:
    “(a) Cancellation of removal for certain perma-
    nent residents
    “The Attorney General may cancel removal in the case
    of an alien who is inadmissible or deportable from the
    United States if the alien—
       “(1) has been an alien lawfully admitted for perma-
       nent residence for not less than 5 years,
       “(2) has resided in the United States continuously
       for 7 years after having been admitted in any sta-
       tus, and
       “(3) has not been convicted of any aggravated fel-
       ony.” Ibid.
Section 1229b(a) thus specifies the criteria that make an
alien eligible to obtain relief from the Attorney General.
The first paragraph requires that the alien have held the
status of a lawful permanent resident (LPR) for at least
five years. And the second adds that the alien must have
lived in the United States for at least seven continuous
years after a lawful admission, whether as an LPR or in
                      Cite as: 566 U. S. ____ (2012)                      3

                           Opinion of the Court

some other immigration status.1 (The third paragraph is
not at issue in these cases.)
   The question we consider here is whether, in applying
this statutory provision, the BIA should impute a parent’s
years of continuous residence or LPR status to his or her
child. That question arises because a child may enter the
country lawfully, or may gain LPR status, after one of
his parents does. A parent may therefore satisfy the re-
quirements of §§1229b(a)(1) and (2), while his or her
child, considered independently, does not. In these circum-
stances, is the child eligible for cancellation of removal?
   The Ninth Circuit, the first court of appeals to confront
this issue, held that such an alien could obtain relief. See
Cuevas-Gaspar v. Gonzales, 430 F. 3d 1013 (2005). En-
rique Cuevas-Gaspar and his parents came to the United
States illegally in 1985, when he was one year old. Cuevas-
Gaspar’s mother was lawfully admitted to the country
in 1990, as an LPR. But Cuevas-Gaspar was lawfully
admitted only in 1997, when he too received LPR status.
That meant that when Cuevas-Gaspar committed a re-
movable offense in 2002, he could not independently sat-
isfy §1229b(a)(2)’s requirement of seven consecutive years of
residence after a lawful entry.2 (The parties agreed that
he just met §1229b(a)(1)’s 5-year status requirement.) The
Board deemed Cuevas-Gaspar ineligible for relief on that
account, but the Ninth Circuit found that position unrea-
——————
  1 The  INA defines “admitted” as referring to “the lawful entry of
the alien into the United States after inspection and authorization by
an immigration officer.” 8 U. S. C. §1101 (a)(13)(A). The 7-year clock of
§1229b(a)(2) thus begins with an alien’s lawful entry.
  2 The 7-year clock stopped running on the date of Cuevas-Gaspar’s

offense under a statutory provision known as the “stop-time” rule. See
§1229b(d)(1) (“For purposes of this section, any period of continuous
residence . . . in the United States shall be deemed to end . . . when the
alien is served a notice to appear . . . or . . . when the alien has commit-
ted an offense . . . that renders the alien . . . removable from the United
States . . . , whichever is earliest”).
4            HOLDER v. MARTINEZ GUTIERREZ

                     Opinion of the Court

sonable. According to the Court of Appeals, the Board
should have “imputed” to Cuevas-Gaspar his mother’s
years of continuous residence during the time he lived
with her as an “unemancipated minor.” Id., at 1029. That
approach, the Ninth Circuit reasoned, followed from both
the INA’s “priorit[ization]” of familial relations and the
Board’s “consistent willingness” to make imputations from
a parent to a child in many areas of immigration law. Id.,
at 1026.
   The Board responded by reiterating its opposition to
imputation under both relevant paragraphs of §1229b(a).
In In re Escobar, 24 I. & N. Dec. 231 (2007), the Board
considered whether a child could rely on a parent’s period
of LPR status to satisfy §1229b(a)(1)’s 5-year clock. The
Board expressly “disagree[d] with the reasoning” of Cuevas-
Gaspar, rejecting the Ninth Circuit’s understanding of
both the statute and the Board’s prior policies. 24 I. & N.
Dec., at 233–234, and n. 4. Accordingly, the Board an-
nounced that it would “decline to extend” Cuevas-Gaspar
to any case involving §1229b(a)(1), and that it would
ignore the decision even as to §1229b(a)(2) outside the
Ninth Circuit. 24 I. & N. Dec., at 235. A year later, in
Matter of Ramirez-Vargas, 24 I. & N. Dec. 599 (2008), the
BIA took the final step: It rejected imputation under
§1229b(a)(2) in a case arising in the Ninth Circuit, main-
taining that the court should abandon Cuevas-Gaspar and
defer to the Board’s intervening reasoned decision in
Escobar. See Ramirez-Vargas, 24 I. & N. Dec., at 600–601
(citing National Cable & Telecommunications Assn. v.
Brand X Internet Services, 545 U. S. 967 (2005)).
   The BIA’s position on imputation touched off a split in
the courts of appeals. The Third and Fifth Circuits both
deferred to the BIA’s approach as a reasonable construc-
tion of §1229b(a). See Augustin v. Attorney Gen., 520 F. 3d
264 (CA3 2008); Deus v. Holder, 591 F. 3d 807 (CA5 2009).
But in Mercado-Zazueta v. Holder, 580 F. 3d 1102 (2009),
                 Cite as: 566 U. S. ____ (2012)           5

                     Opinion of the Court

the Ninth Circuit doubled down on its contrary view,
declaring the BIA’s position unreasonable and requiring
imputation under both §§1229b(a)(1) and (a)(2). See id.,
at 1103 (“[T]he rationale and holding of Cuevas-Gaspar
apply equally to the five-year permanent residence and
the seven-year continuance residence requirements” of
§1229b(a)).
                             B
  Two cases are before us. In 1989, at the age of five,
respondent Carlos Martinez Gutierrez illegally entered
the United States with his family. Martinez Gutierrez’s
father was lawfully admitted to the country two years
later as an LPR. But Martinez Gutierrez himself was
neither lawfully admitted nor given LPR status until
2003. Two years after that, Martinez Gutierrez was ap-
prehended for smuggling undocumented aliens across the
border. He admitted the offense, and sought cancellation
of removal. The Immigration Judge concluded that Mar-
tinez Gutierrez qualified for relief because of his father’s
immigration history, even though Martinez Gutierrez
could not satisfy either §1229b(a)(1) or §1229b(a)(2) on his
own. See App. to Pet. for Cert. in No. 10–1542, pp. 20a–
22a (citing Cuevas-Gaspar, 430 F. 3d 1013). The BIA
reversed, and after entry of a removal order on remand,
reaffirmed its disposition in an order relying on Escobar,
see App. to Pet. for Cert. in No. 10–1542, at 5a–6a. The
Ninth Circuit then granted Martinez Gutierrez’s petition
for review and remanded the case to the Board for recon-
sideration in light of the court’s contrary decisions. See
411 Fed. Appx. 121 (2011).
  Respondent Damien Sawyers was lawfully admitted as
an LPR in October 1995, when he was 15 years old. At
that time, his mother had already resided in the country
for six consecutive years following a lawful entry. After
Sawyers’s conviction of a drug offense in August 2002, the
6            HOLDER v. MARTINEZ GUTIERREZ

                     Opinion of the Court

Government initiated removal proceedings. The Immigra-
tion Judge found Sawyers ineligible for cancellation of
removal because he was a few months shy of the seven
years of continuous residence required under §1229b(a)(2).
See App. to Pet. for Cert. in No. 10–1543, p. 13a. (No one
doubted that Sawyers had by that time held LPR status
for five years, as required under §1229b(a)(1).) The Board
affirmed, relying on its reasoning in Escobar. See In
re Sawyers, No. A44 852 478, 2007 WL 4711443 (Dec.
26, 2007). Sawyers petitioned the Ninth Circuit for
review, arguing that the Board should have counted his
mother’s years of residency while he was a minor toward
§1229b(a)(2)’s 7-year requirement. As in Gutierrez, the
Court of Appeals granted the petition and remanded the
case to the BIA. See 399 Fed. Appx. 313 (2010).
   We granted the Government’s petitions for certiorari,
564 U. S. ___ (2011), consolidated the cases, and now
reverse the Ninth Circuit’s judgments.
                              II
  The Board has required each alien seeking cancellation
of removal to satisfy §1229b(a)’s requirements on his own,
without counting a parent’s years of continuous residence
or LPR status. That position prevails if it is a reasonable
construction of the statute, whether or not it is the only
possible interpretation or even the one a court might think
best. See Chevron U. S. A. Inc. v. Natural Resources
Defense Council, Inc., 467 U. S. 837, 843–844, and n. 11
(1984); see also INS v. Aguirre-Aguirre, 526 U. S. 415,
424–425 (1999) (according Chevron deference to the
Board’s interpretations of the INA). We think the BIA’s
view on imputation meets that standard, and so need not
decide if the statute permits any other construction.
  The Board’s approach is consistent with the statute’s
text, as even respondents tacitly concede.          Section
1229b(a) does not mention imputation, much less require
                 Cite as: 566 U. S. ____ (2012)           7

                     Opinion of the Court

it. The provision calls for “the alien”—not, say, “the alien
or one of his parents”—to meet the three prerequisites for
cancellation of removal. Similarly, several of §1229b(a)’s
other terms have statutory definitions referring to only a
single individual. See, e.g., §1101(a)(13)(A) (“The terms
‘admission’ and ‘admitted’ mean, with respect to an alien,
the lawful entry of the alien into the United States” (em-
phasis added)); §1101(a)(33) (“The term ‘residence’ means
the place of general abode; the place of general abode of
a person means his principal, actual dwelling” (emphasis
added)). Respondents contend that none of this language
“forecloses” imputation: They argue that if the Board
allowed imputation, “[t]he alien” seeking cancellation
would “still have to satisfy the provision’s durational
requirements”—just pursuant to a different computational
rule. Brief for Respondent Martinez Gutierrez in No. 10–
1542, p. 16 (hereinafter Martinez Gutierrez Brief); see
Brief for Respondent Sawyers in No. 10–1543, pp. 11, 15
(hereinafter Sawyers Brief). And they claim that the
Board’s history of permitting imputation under similarly
“silent” statutes supports this construction. Martinez
Gutierrez Brief 16; see Sawyers Brief 15–16; infra, at 10–
11. But even if so—even if the Board could adopt an
imputation rule consistent with the statute’s text—that
would not avail respondents. Taken alone, the language of
§1229b(a) at least permits the Board to go the other way—
to say that “the alien” must meet the statutory conditions
independently, without relying on a parent’s history.
   For this reason, respondents focus on §1229b(a)’s history
and context—particularly, the provision’s relationship to
the INA’s former §212(c) and its associated imputation
rule. Section 212(c)—§1229b(a)’s predecessor—generally
allowed the Attorney General to prevent the removal of an
alien with LPR status who had maintained a “lawful
unrelinquished domicile of seven consecutive years” in this
country. 8 U. S. C. §1182(c) (1994 ed.). Like §1229b(a),
8            HOLDER v. MARTINEZ GUTIERREZ

                     Opinion of the Court

§212(c) was silent on imputation. Yet the Second, Third,
and Ninth Circuits (the only appellate courts to consider
the question) concluded that, in determining eligibility for
relief under §212(c), the Board should impute a parent’s
years of domicile to his or her child. See Rosario v. INS,
962 F. 2d 220 (CA2 1992); Lepe-Guitron v. INS, 16 F. 3d
1021, 1024–1026 (CA9 1994); Morel v. INS, 90 F. 3d 833,
840–842 (CA3 1996). Those courts reasoned that at com-
mon law, a minor’s domicile was “the same as that of its
parents, since most children are presumed not legally
capable of forming the requisite intent to establish their
own domicile.” Rosario, 962 F. 2d, at 224; see Mississippi
Band of Choctaw Indians v. Holyfield, 490 U. S. 30, 48
(1989) (defining “domicile” as “physical presence in a place
in connection with a certain state of mind concerning one’s
intent to remain there”). So by the time Congress replaced
§212(c) with §1229b(a), the BIA often imputed a parent’s
years of domicile to a child in determining eligibility for
cancellation of removal. Sawyers argues that against this
backdrop, Congress “would have understood the language
it chose [in §1229b(a)] to provide for imputation.” Sawyers
Brief 10.
   But we cannot conclude that Congress ratified an impu-
tation requirement when it passed §1229b(a). As all parties
agree, Congress enacted §§1229b(a)(1) and (a)(2) to resolve
an unrelated question about §212(c)’s meaning. See id.,
at 17; Martinez Gutierrez Brief 28; Brief for Petitioner
25. Courts had differed on whether an alien’s “seven
consecutive years” of domicile under §212(c) all had to
post-date the alien’s obtaining LPR status. See Cuevas-
Gaspar, 430 F. 3d, at 1027–1028 (canvassing split). Con-
gress addressed that split by creating two distinct dura-
tional conditions: the 5-year status requirement of subsec-
tion (a)(1), which runs from the time an alien becomes an
LPR, and the 7-year continuous-residency requirement of
subsection (a)(2), which can include years preceding the
                     Cite as: 566 U. S. ____ (2012)                    9

                          Opinion of the Court

acquisition of LPR status. In doing so, Congress elimi-
nated the very term—“domicile”—on which the appeals courts
had founded their imputation decisions. See supra, at 8.
That alteration dooms respondents’ position, because the
doctrine of congressional ratification applies only when
Congress reenacts a statute without relevant change. See
Jama v. Immigration and Customs Enforcement, 543 U. S.
335, 349 (2005).3 So the statutory history here provides no
basis for holding that the BIA flouted a congressional
command in adopting its no-imputation policy.
   Nor do the INA’s purposes demand imputation here, as
both respondents claim. According to Martinez Gutierrez,
the BIA’s approach contradicts that statute’s objectives of
“providing relief to aliens with strong ties to the United
States” and “promoting family unity.” Martinez Gutierrez
Brief 40, 44; see Sawyers Brief 37. We agree—indeed, we
have stated—that the goals respondents identify underlie
or inform many provisions of immigration law. See Fiallo
v. Bell, 430 U. S. 787, 795, n. 6 (1977); INS v. Errico, 385
U. S. 214, 220 (1966). But they are not the INA’s only
goals, and Congress did not pursue them to the nth de-
gree. To take one example, §1229b(a)’s third paragraph
makes aliens convicted of aggravated felonies ineligible for
——————
  3 Sawyers contends that §1229b(a)(2)’s replacement term—“resided

continuously”—is a “term of art” in the immigration context which
incorporates “an intent component” and so means the same thing as
“domiciled.” Sawyers Brief 25–26 (emphasis deleted). Thus, Sawyers
argues, we should read §1229b(a) as reenacting §212(c) without mean-
ingful change. See id., at 25. But even assuming that Congress could
ratify judicial decisions based on the term “domicile” through a new
statute using a synonym for that term, we do not think “resided contin-
uously” qualifies. The INA defines “residence” as a person’s “princi-
pal, actual dwelling place in fact, without regard to intent,” 8 U. S. C.
§1101(a)(33) (emphasis added), and we find nothing to suggest that
Congress added an intent element, inconsistent with that definition, by
requiring that the residence have been maintained “continuously for 7
years.”
10            HOLDER v. MARTINEZ GUTIERREZ

                      Opinion of the Court

cancellation of removal, regardless of the strength of their
family ties. See §1229b(a)(3). And more generally—as
these very cases show—not every alien who obtains LPR
status can immediately get the same for her spouse or
minor children. See Brief for Petitioner 31–32, and n. 9
(providing program-specific examples). We cannot read a
silent statute as requiring (not merely allowing) imputa-
tion just because that rule would be family-friendly.
   Respondents’ stronger arguments take a different
tack—that we should refuse to defer to the Board’s deci-
sion even assuming Congress placed the question of impu-
tation in its hands. Respondents offer two main reasons.
First, they contend that the Board’s approach to §1229b(a)
cannot be squared with its acceptance of imputation under
other, similar statutory provisions. This “wil[d]” and “ ‘[u]n-
explained inconsistency,’ ” Sawyers asserts, is the very
“paradigm of arbitrary agency action.” Sawyers Brief
13, 41 (emphasis deleted); see Martinez Gutierrez Brief
52–54. Second, they argue that the Board did not appreci-
ate its own discretion over whether to allow imputation.
The Board, they say, thought Congress had forbidden
imputation, and so did not bring its “ ‘experience and
expertise to bear’ ” on the issue. Id., at 31 (quoting PDK
Labs. Inc. v. DEA, 362 F. 3d 786, 797 (CADC 2004)); see
Sawyers Brief 38–39. These arguments are not insubstan-
tial, but in the end neither persuades us to deny the Board
the usual deference we accord to agency interpretations.
   Start with the claim of inconsistency. The BIA has
indeed imputed parental attributes to children under
other INA provisions that do not mention the matter.
Section 1182(k), for example, enables the Attorney Gen-
eral to let certain inadmissible aliens into the country if he
finds “that inadmissibility was not known to, and could
not have been ascertained by the exercise of reasonable
diligence by, the immigrant before the time of departure.”
Like §1229b(a), that provision refers to a single person
                 Cite as: 566 U. S. ____ (2012)           11

                     Opinion of the Court

(“the immigrant”) and says nothing about imputation. But
the BIA has consistently imputed a parent’s knowledge
of inadmissibility (or lack thereof ) to a child. See, e.g.,
Senica v. INS, 16 F. 3d 1013, 1015 (CA9 1994) (“Therefore,
the BIA reasoned, the children were not entitled to relief
under [§1182(k)] because [their mother’s] knowledge was
imputed to them”); In re Mushtaq, No. A43 968 082, 2007
WL 4707539 (BIA, Dec. 10, 2007) (per curiam); In re Ah-
med, No. A41 982 631, 2006 WL 448156 (BIA, Jan. 17,
2006) (per curiam).
   Similarly, the Board imputes a parent’s abandonment
(or non-abandonment) of LPR status to her child when
determining whether that child can reenter the country as
a “returning resident immigran[t]” under §1181(b). See
Matter of Zamora, 17 I. & N. Dec. 395, 396 (1980) (hold-
ing that a “voluntary and intended abandonment by the
mother is imputed” to an unemancipated minor child for
purposes of applying §1181(b)); Matter of Huang, 19 I.
& N. Dec. 749, 755–756 (1988) (concluding that a mother
and her children abandoned their LPR status based
solely on the mother’s intent); In re Ali, No. A44 143 723,
2006 WL 3088820 (BIA, Sept. 11, 2006) (holding that a
child could not have abandoned his LPR status if his
mother had not abandoned hers). And once again, that is
so even though neither §1181(b) nor any other statutory
provision says that the BIA should look to the parent in
assessing the child’s eligibility for reentry.
   But Escobar provided a reasoned explanation for these
divergent results: The Board imputes matters involving an
alien’s state of mind, while declining to impute objective
conditions or characteristics. See 24 I. & N. Dec., at 233–
234, and n. 4. On one side of the line, knowledge of inad-
missibility is all and only about a mental state. See, e.g.,
Senica, 16 F. 3d, at 1015; In re Ahmed, 2006 WL 448156.
Likewise, abandonment of status turns on an alien’s “in-
tention of . . . returning to the United States” to live as a
12               HOLDER v. MARTINEZ GUTIERREZ

                          Opinion of the Court

permanent resident, Zamora, 17 I. & N. Dec., at 396; the
Board thus explained that imputing abandonment is
“consistent with the . . . longstanding policy that a child
cannot form the intent necessary to establish his or her
own domicile,” Escobar, 24 I. & N. Dec., at 234, n. 4. And
as that analogy recalls, the 7-year domicile requirement of
the former §212(c) also involved intent and so lent itself to
imputation. See Rosario, 962 F. 2d, at 224; supra, at 8.
But the 5- and 7-year clocks of §1229b(a) fall on the other
side of the line, because they hinge not on any state of
mind but on the objective facts of immigration status and
place of residence. See Escobar, 24 I. & N. Dec., at 233
(“[W]e find that residence is different from domicile be-
cause it ‘contains no element of subjective intent’ ” (quot-
ing Cuevas-Gaspar, 430 F. 3d, at 1031 (Fernandez, J.,
dissenting))). The BIA’s varied rulings on imputation thus
largely follow from one straightforward distinction.4
   Similarly, Escobar belies respondents’ claim that the
BIA adopted its no-imputation rule only because it
thought Congress had left it no other choice. The Board,
to be sure, did not highlight the statute’s gaps or ambiguity;
rather, it read §1229b(a)’s text to support its conclusion
that each alien must personally meet that section’s dura-
——————
  4 Respondents aver that the BIA deviates from this principle in im-

puting to a child his parent’s “ ‘firm resettlement’ ” in another country,
which renders an alien ineligible for asylum without regard to intent.
See Sawyers Brief 39; Martinez Gutierrez Brief 52. But the Govern-
ment denies that it has a “settled imputation rule” in that context.
Reply Brief for Petitioner 13. And the sources on which respondents
rely are slender reeds: a 40-year old ruling by a regional commissioner
(not the Board itself) that considered the conduct of both the parents
and the child, see Matter of Ng, 12 I. & N. Dec. 411 (1967), and a Ninth
Circuit decision imputing a parent’s resettlement even though the
Board had focused only on the child’s actions, see Vang v. INS, 146
F. 3d 1114, 1117 (1998). Based on these scant decisions, we cannot
conclude that the Board has any policy on imputing resettlement, let
alone one inconsistent with Escobar.
                 Cite as: 566 U. S. ____ (2012)                 13

                     Opinion of the Court

tional requirements. See 24 I. & N. Dec., at 235. But the
Board also explained that “there [was] no precedent” in its
decisions for imputing status or residence, and distin-
guished those statutory terms, on the ground just ex-
plained, from domicile or abandonment of LPR status. Id.,
at 234; see id., at 233–234, and n. 4. And the Board ar-
gued that allowing imputation under §1229b(a) would
create anomalies in administration of the statutory
scheme by permitting even those who had not obtained
LPR status—or could not do so because of a criminal
history—to become eligible for cancellation of removal.
See id., at 234–235, and n. 5. The Board therefore saw
neither a “logical” nor a “legal” basis for adopting a policy
of imputation. Id., at 233. We see nothing in this decision
to suggest that the Board thought its hands tied, or that it
might have reached a different result if assured it could do
so. To the contrary, the decision expressed the BIA’s view,
based on its experience implementing the INA, that statu-
tory text, administrative practice, and regulatory policy all
pointed in one direction: toward disallowing imputation.
In making that case, the decision reads like a multitude
of agency interpretations—not the best example, but far
from the worst—to which we and other courts have rou-
tinely deferred. We see no reason not to do so here.
   Because the Board’s rejection of imputation under
§1229b(a) is “based on a permissible construction of the
statute,” Chevron, 467 U. S., at 843, we reverse the Ninth
Circuit’s judgments and remand the cases for further
proceedings consistent with this opinion.

                                                  It is so ordered.